12/21/2022


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: OP 22-0738


                                        OP 22-0738
                                    _________________

 RAPHAEL J. HE DOES IT,

                 Petitioner,

          v.
                                                                   ORDER
 RED LODGE CITY COUNCIL,
 CITY OF RED LODGE, and KRISTEN
 COGSWELL, Mayor,

                 Respondents.
                                    _________________

       On December 20, 2022, Petitioner Raphael J. He Does It filed a Petition for Writ of
Mandamus. He Does It seeks this writ to direct the Red Lodge City Council, City of Red
Lodge, and Mayor Kristen Cogswell to perform their legally mandated duties by
immediately transmitting a letter of judicial reappointment of He Does It as Judge for the
Red Lodge City Court to the Office of Court Administrator, and recording the same with
the Carbon County Clerk and Recorder. He Does It further alleges that this matter is urgent
because the Red Lodge City Court is currently without a duly appointed Judge.
       Although He Does It requests that we issue a writ in peremptory form pursuant to
§ 27-26-204, MCA, we conclude it is appropriate to permit Respondents the opportunity
to respond on an expedited basis.
       Therefore, in accordance with M. R. App. P. 14(7),
       IT IS ORDERED that Respondents Red Lodge City Council, City of Red Lodge,
and and/or Kristen Cogswell, Mayor, are granted until January 3, 2023, to prepare, file,
and serve a response(s) to the petition for writ of mandamus.
       The Clerk is directed to immediately provide a copy of this Order to all counsel of
record.



                                                                             Electronically signed by:
                                                                                     Jim Rice
                                                                        Justice, Montana Supreme Court
                                                                               December 21 2022